DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., US 2004/0149214 in view of Sung et al., US 2019/0066983 or Dhindsa et al. 2011/0100552.
Hirose et al. shows the invention substantially as claimed including an etch process chamber, comprising: the etch process chamber having a process volume therein: a conductance liner 20/11,31/49,50 surrounding the process volume, wherein the conductance liner includes a movable portion 20/31/49/71 and at least one fixed portion 11/50/70 disposed above the movable portion, the movable portion configured to expose a substrate transfer slot 18/30/47 in a wall of the etch chamber, and wherein the movable portion includes one or more RF gaskets 61,62/66/72 configured to improve electrical contact with the at least one fixed portion; and a substrate support assembly 16/45 disposed in the processing volume; (see the entire document, especially figs. 1-2 and 5-9, and their descriptions).
With respect to the conductance liner having a C-shaped profile, the configuration of the claimed liner is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed liner is significant. Furthermore, Sung et al. discloses a process chamber comprising a conductance liner 300 having a C-shaped profile (see, for example, figs. 1-12). Also, Dhindsa et al. discloses a process chamber comprising a conductance liner 112/212/312/412/512/612/712 having a C-shaped profile (see, for example, figs. 1-3). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Hirose et al. as to comprise a conductance liner having a C-shaped profile because such configuration is known and used in the art as a suitable configuration for effectively and efficiently reduce/prevent damage of the process chamber by the plasma.
Hirose et al. does not expressly disclose the claimed electrostatic chuck and RF bias power. Sung et al. discloses a process chamber comprising a substrate support assembly including an electrostatic chuck (puck) assembly having a first electrode 211 embedded therein and coupled to a chucking power supply (paragraph 0034) and a second lower electrode 220 coupled to an RF bias power supply 810 to provide RF power to the substrate support assembly (see, for example, figs. 1, 9-10, 12A-C, and their descriptions). Also, Dhindsa et al. further discloses a second lower electrode 104/204/304 coupled to an RF bias power supply 122/222/322 to provide RF power to the substrate support assembly (see, for example, figs. 1, 9-10, 12A-C, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Hirose et al. as to comprise the claimed substrate support assembly including the claimed electrostatic chuck and lower electrode means because such means are known and used in the art as suitable means for effectively and efficiently attract ions to the substrate, attract/hold the substrate, and/or generating capacitive coupling plasma.
With respect to claim 11, it should be noted that the conductance liner comprises: a lift assembly 21,22/51,52 with an actuator attached to the movable portion of the conductance liner to move the movable portion to the conductance liner in a vertical direction.
Regarding claim 13, it should be noted that Hirose et al. further discloses wherein the at least one fixed portion of the conductance liner has a first horizontal portion at a top of the etch process chamber and the movable portion of the conductance liner has a vertical portion and a second horizontal portion, the vertical portion configured to interact with the fixed portion when the movable portion is raised and an upper surface of the second horizontal portion configured to interact with an edge ring 56 when the movable portion is raised to complete an RF ground return path within the etch process chamber (see, for example, figs. 6 and 8-9).
Concerning claim 14, it should be noted that the movable portion and the fixed portion of the conductance liner are made of a same material (see, for example, paragraphs 0033, 0047, and 0056).
With respect to claim 15, Hirose et al. discloses an edge ring 56 that interfaces with the conductance liner and the substrate support assembly, wherein the at least one fixed portion of the conductance liner has a first horizontal portion and a first vertical portion and the movable portion of the conductance liner has a second vertical portion and a second horizonal portion, the second vertical portion configured to interact with the first vertical portion when the movable portion is raised and the second horizontal portion configured to interact with the edge ring when the movable portion is raised to complete an RF ground return path within the etch process chamber (see, for example, figs. 6 and 8-9).
With respect to claims 16 and 19, Sung et al. further discloses that the liner 300 may be formed of or include silicon (see paragraph 0045). Additionally, Dhindsa et al. further discloses that the liner 112/212/312 can be made of a variety of conductive materials including polysilicon, silicon and silicon carbide (see paragraphs 0004 and 0030). Therefore, in view of these disclosures it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liner of the apparatus of Hirose et al. as to be made of silicon or silicon carbide because such materials are known and used in the art as suitable liner materials for effectively and efficiently contain the plasma in a processing chamber.
Regarding claims 17 and 20, the apparatus of Hirose et al. further comprises an edge ring 56;  an upper electrode 55 having gas passages coupled to the process volume (paragraph 0055), wherein the conductance liner is disposed about the upper electrode; and wherein the conductance liner includes at least one fixed portion and a movable portion, the movable portion having a vertical portion and a horizontal portion and the movable portion configured to expose a substrate transfer slot in a wall of the etch process chamber, and wherein in an upper position, the vertical portion is configured to contact the fixed portion and an upper surface of the horizontal portion is configured to contact the edge ring to complete an RF ground return path from the upper electrode to the edge ring (see, for example, figs. 6-9 and their descriptions).
Concerning claim 18, it should be noted that the RF bias power supply of the apparatus of Hirose et al. modified by Sung et al. or Dhindsa et al., is capable of providing RF power at one or more frequencies to the substrate support.
Furthermore, with respect to claim 20, it should be noted that Hirose et al. teaches wherein the movable portion has a first recess in an upper end of the vertical portion for a first RF gasket 61/62/72 and a second recess in one of: a sidewall of the vertical portion for a second RF gasket 66, or an upper surface of the horizontal portion for the second RF gasket 61/62/66.

Claim(s) 12 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., US 2004/0149214 in view of Sung et al., US 2019/0066983 or Dhindsa et al. 2011/0100552, as applied to claims 10-11 and 13-20 above, and further in view of Brown et al., US 2011/0287632.
Hirose et al., Sung et al. and Dhindsa et al. are applied as above, and Hirose et al. appears to further disclose that the actuator provides electrical isolation between the movable portion and the substrate support assembly (see, for example, fig. 2). This notwithstanding, Brown et al. discloses a processing chamber comprising a liner 200 and a lift assembly with an actuator 7 attached to the liner, wherein the actuator provides electrical isolation between the liner and a substrate support assembly (see, for example, figs. 1-2 and 6, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hirose et al. modified by Sung et al or Dhindsa et al., as to comprise an actuator that provides electrical isolation in order to prevent damage to the substrate and/or the substrate support, and thereby optimize the apparatus and the method perform within the apparatus.

Claim(s) 10-11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al., US 2018/0061619 in view of Sung et al., US 2019/0066983 or Sakane et al., US 2018/0158650 or Dhindsa et al., US 2011/0100553 or Dhindsa et al., US 2011/0100552 or Honda et al., US 2007/0224817 or Bera et al., US 2004/0206309.
Matsuura et al. shows the invention substantially as claimed including an etch process chamber, comprising: the etch process chamber having a process volume therein: a conductance liner 18/20 surrounding the process volume, wherein the conductance liner includes a movable portion 20 and at least one fixed portion 18a disposed above the movable portion, the movable portion configured to expose a substrate transfer slot 74 in a wall of the etch chamber, and wherein the movable portion includes one or more RF gaskets 221/231 configured to improve electrical contact with the at least one fixed portion; and a substrate support assembly 2 disposed in the processing volume, wherein the substrate support assembly includes an electrostatic chuck assembly 6 having a firs electrode 6a coupled to a chucking power supply 13 and a second lower electrode 2a coupled to an RF bias power supply 12a/12b to provide RF power  to the substrate support assembly; (see, for example, figs. 1-2 and 13-15, and their descriptions).
With respect to the conductance liner having a C-shaped profile, the configuration of the claimed liner is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed liner is significant. This notwithstanding, Sung et al. discloses a process chamber comprising a conductance liner 300 having a C-shaped profile (see the entire document, especially figs. 1-3). Also, Sakane et al. discloses a process chamber comprising a conductance liner 46/48 having a C-shaped profile (see, for example, figs. 1 and 3 and their descriptions). Additionally, Dhindsa et al. ‘553 discloses a process chamber comprising a conductance liner 212 having a C-shaped profile (see, for example, figs. 2A-3 and their descriptions). Furthermore, Dhindsa et al. ‘552 discloses a process chamber comprising a conductance liner 112/212/312 having a C-shaped profile (see, for example, figs. 1-3 and their descriptions). Also, Honda et al. discloses a process chamber comprising a conductance liner 13/17 having a C-shaped profile (see, for example, fig. 1 and its description). Furthermore, Bera et al. discloses a process chamber comprising a conductance liner 50 having a C-shaped profile (see, for example, figs. 1-2 and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liner of the apparatus of Matsuura et al. as to have the claimed shape profile because such shape configuration is known and used in the art as a suitable configuration for efficiently and effectively containing the plasma in the processing chamber. 
With respect to claim 11, it should be noted that the conductance liner comprises: a lift assembly 21/22 with an actuator attached to the movable portion of the conductance liner to move the movable portion to the conductance liner in a vertical direction.
Regarding claim 13, it should be noted that the at least one fixed portion of the liner of Matsuura et al. has a first horizontal portion at a top of the process chamber and the movable portion of the liner has a vertical portion and a second horizontal portion, the vertical portion configured to interact with the fixed portion when the movable portion is raised and an upper surface of the second horizontal portion configured to interact with an edge ring 18b when the movable portion is raised to complete an RF ground return path within the process chamber.
Concerning claim 16, Sung et al. further discloses that the liner 300 may be formed of or include silicon (see paragraph 0045), Bera et al. further discloses that the liner 50 can be made of silicon carbide (see paragraph 0019), and Dhindsa et al. ‘552 further discloses that the liner 112/212/312 can be made of a variety of conductive materials including polysilicon, silicon and silicon carbide (see paragraphs 0004 and 0030). Therefore, in view of these disclosures it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liner of the apparatus of Matsuura et al. as to be made of silicon or silicon carbide because such materials are known and used in the art as suitable liner materials for effectively and efficiently contain the plasma in a processing chamber.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al., US 2018/0061619 in view of Sung et al., US 2019/0066983 or Sakane et al., US 2018/0158650 or Dhindsa et al., US 2011/0100553 or Dhindsa et al., US 2011/0100552 or Honda et al., US 2007/0224817 or Bera et al., US 2004/0206309, as applied to claims 10-11, 13 and 16 above, and further in view of Brown et al., US 2011/0287632.
Matsuura et al., Sung et al., Sakane et al., Dhindsa et al. ‘552, Dhindsa et al. ‘553, Honda et al. and Bera et al. are applied as above, and one of ordinary skill in the art would understand that the actuator would provide electrical isolation between the movable portion and the substrate support assembly. This notwithstanding, Brown et al. discloses a processing chamber comprising a liner 200 and a lift assembly with an actuator 7 attached to the liner, wherein the actuator provides electrical isolation between the liner and a substrate support assembly (see, for example, figs. 1-2 and 6, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Matsuura et al. modified by Sung et al. or Sakane et al. or Dhindsa et al. ‘552 or Dhindsa et al. ‘553 or Honda et al. or Bera et al., as to comprise an actuator that provides electrical isolation in order to prevent damage to the substrate and/or the substrate support, and thereby optimize the apparatus and the method perform within the apparatus.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over Matsuura et al., US 2018/0061619 in view of Sung et al., US 2019/0066983 or Sakane et al., US 2018/0158650 or Dhindsa et al., US 2011/0100553 or Dhindsa et al., US 2011/0100552 or Honda et al., US 2007/0224817 or Bera et al., US 2004/0206309, as applied to claims 10-11, 13 and 16 above, and further in view of Hirose et al., US 2004/0149214.  
Matsuura et al., Sung et al., Sakane et al., Dhindsa et al. ‘552, Dhindsa et al. ‘553, Honda et al. and Bera et al. are applied as above, but do not disclose that the movable portion and the fixed portion of the conductance liner are made of the same material. Hirose et al. discloses a processing chamber comprising a conductance liner having a movable portion 49 and a fixed portion 50, wherein the movable portion and the fixed portion of the conductance liner are made of a same material (see, for example, paragraphs 0033, 0047, and 0056). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the movable portion and the fixable portion of the conductance liner of the apparatus of Matsuura et al. modified by Sung et al. or Sakane et al. or Dhindsa et al. ‘552 or Dhindsa et al. ‘553 or Honda et al. or Bera et al., because such configuration is known and used in the art for effectively and efficiently providing the same electrical and/or conductivity properties, and thereby optimizing the apparatus and the method performed within the apparatus.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al., US 2018/0061619 in view of Sung et al., US 2019/0066983 or Sakane et al., US 2018/0158650 or Dhindsa et al., US 2011/0100553 or Dhindsa et al., US 2011/0100552 or Honda et al., US 2007/0224817 or Bera et al., US 2004/0206309, as applied to claims 10-11, 13 and 16 above, and further in view of Miyano, US 2006/0169209 or Hirose et al., US 2004/0149214.
Matsuura et al., Sung et al., Sakane et al., Dhindsa et al. ‘552, Dhindsa et al. ‘553, Honda et al. and Bera et al. are applied as above, and Matsuura et al. further disclose an edge ring 18b that interfaces with the conductance liner and the substrate support, but do not expressly disclose the claimed liner configuration. Miyano discloses a processing chamber comprising a liner having two parts, the first part (surrounding top part of chamber 11) comprising a first horizontal portion (in contact with electrode 36) and a first vertical portion (in contact with sidewall 11) and a second part 14 having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion (see, for example, fig. 1 and it description). Also, Hirose et al. discloses a processing chamber comprising a liner having two parts 49/50, the first part 50 comprising a first horizontal portion and a first vertical portion and a second part 49 having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion (see, for example, figs. 6 and 8-9, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liner of the apparatus of Matsuura et al. modified by Sung et al. or Sakane et al. or Dhindsa et al. ‘552 or Dhindsa et al. ‘553 or Honda et al. or Bera et al., as to comprise the claimed configuration because such shape configuration is known and used in the art as a suitable configuration for efficiently and effectively containing the plasma in a processing chamber. Furthermore, the configuration of the claimed liner is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed liner is significant.  Additionally, it should be noted that the liner of the apparatus of Matsuura et al. modified by Sung et al. or Sakane et al. or Dhindsa et al. ‘552 or Dhindsa et al. ‘553 or Honda et al. or Bera et al. and Miyano or Hirose et al., would comprise the claimed fixed portion having a first horizontal portion and a first vertical portion, and the claimed movable portion having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion when the movable portion is raised and the second horizontal portion configured to interact with the edge ring when the movable portion is raised to complete an RF ground return path within the process chamber.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al., US 2018/0061619 in view of Sung et al., US 2019/0066983 or Sakane et al., US 2018/0158650 or Dhindsa et al., US 2011/0100553 or Dhindsa et al., US 2011/0100552 or Honda et al., US 2007/0224817 or Bera et al., US 2004/0206309 and Hirose et al., US 2004/0149214, as applied to claim 14 above, and further in view of Brown et al., US 2011/0287632.
Matsuura et al., Sung et al., Sakane et al., Dhindsa et al. ‘552, Dhindsa et al. ‘553, Honda et al., Bera et al., and Hirose et al. are applied as above, and one of ordinary skill in the art would understand that the actuator would provide electrical isolation between the movable portion and the substrate support assembly. This notwithstanding, Brown et al. discloses a processing chamber comprising a liner 200 and a lift assembly with an actuator 7 attached to the liner, wherein the actuator provides electrical isolation between the liner and a substrate support assembly (see, for example, figs. 1-2 and 6, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Matsuura et al. modified by Sung et al. or Sakane et al. or Dhindsa et al. ‘552 or Dhindsa et al. ‘553 or Honda et al. or Bera et al. and Hirose et al., as to comprise an actuator that provides electrical isolation in order to prevent damage to the substrate and/or the substrate support, and thereby optimize the apparatus and the method perform within the apparatus.
With respect to claims 23-24, Matsuura et al. further discloses RF gaskets 221/231. Additionally, Hirose et al. further discloses that the movable portion of the conductance liner has a first recess in an upper end of the vertical portion for a first RF gasket 61/62/72 and a second recess in one of: a sidewall of the vertical portion for a second RF gasket 66, or an upper surface of the horizontal portion for the second RF gasket 61/62/66 (see, for example, figs. 8-9). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Matsuura et al. as to comprise the claimed RF gaskets configuration because such means are well known in the art as a suitable means for effectively and efficiently provide electrical contact between conductive parts.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al., US 2018/0061619 in view of Sung et al., US 2019/0066983 or Sakane et al., US 2018/0158650 or Dhindsa et al., US 2011/0100553 or Dhindsa et al., US 2011/0100552 or Honda et al., US 2007/0224817 or Bera et al., US 2004/0206309 and Hirose et al., US 2004/0149214 and Brown et al., US 2011/0287632, as applied to claims 21-24 above, and further in view of Miyano, US 2006/0169209.
Matsuura et al., Sung et al., Sakane et al., Dhindsa et al. ‘552, Dhindsa et al. ‘553, Honda et al., Bera et al., Hirose et al. and Brown et al. are applied as above, and Hirose et al. discloses a processing chamber comprising a liner having two parts 49/50, the first part 50 comprising a first horizontal portion and a first vertical portion and a second part 49 having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion (see, for example, figs. 6 and 8-9, and their descriptions). This notwithstanding, Miyano discloses a processing chamber comprising a liner having two parts, the first part (surrounding top part of chamber 11) comprising a first horizontal portion (in contact with electrode 36) and a first vertical portion (in contact with sidewall 11) and a second part 14 having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion (see, for example, fig. 1 and it description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liner of the apparatus of Matsuura et al. modified by Sung et al. or Sakane et al. or Dhindsa et al. ‘552 or Dhindsa et al. ‘553 or Honda et al. or Bera et al. and Hirose et al. and Brown et al., as to comprise the claimed configuration because such shape configuration is known and used in the art as a suitable configuration for efficiently and effectively containing the plasma in a processing chamber. Furthermore, the configuration of the claimed liner is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed liner is significant.  Additionally, it should be noted that the liner of the apparatus of Matsuura et al. modified by Sung et al. or Sakane et al. or Dhindsa et al. ‘552 or Dhindsa et al. ‘553 or Honda et al. or Bera et al. and Hirose et al. and Brown et al. and Miyano, would comprise the claimed fixed portion having a first horizontal portion and a first vertical portion, and the claimed movable portion having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion when the movable portion is raised and the second horizontal portion configured to interact with the edge ring when the movable portion is raised to complete an RF ground return path within the process chamber.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/816672 in view of Matsuura et al., US 2018/0061619. 
Claims 1-19 of copending Application No. 16/816672 disclose the claimed etch process chamber substantially as claimed but does not expressly disclose the claimed substrate support assembly and upper electrode. Matsuura et al. discloses an etch process chamber, comprising a process chamber 1; a conductance liner 20/45; a substrate support assembly 2 disposed in the processing volume, wherein the substrate support assembly including an electrostatic chuck assembly 6 having a firs electrode 6a coupled to a chucking power supply 13 and a second lower electrode 2a coupled to an RF bias power supply 12a/12b to provide RF power  to the substrate support assembly; an upper electrode 16 having gas passages coupled to the process volume, wherein the conductance liner is disposed about the upper electrode; and wherein the second RF power supply provides RF power at one or more frequencies to the substrate support (see, for example, figs. 1-2 and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-19 of copending Application No. 16/816672, as to comprise the claimed substrate support assembly and upper electrode means configuration because such means configuration is known and used in the art as a suitable means for effectively and efficiently generating capacitive coupling plasma.
This is a provisional nonstatutory double patenting rejection.

Claims 10-14, 17-18, 20-21, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,779,916 in view of Matsuura et al., US 2018/0061619. 
Claims 1-18 of US Patent 9,779,916 disclose the claimed etch process chamber substantially as claimed but does not expressly disclose the claimed substrate support assembly, and the upper electrode having gas passages. Matsuura et al. discloses an etch process chamber, comprising a process chamber 1; a conductance liner 20/45; a substrate support assembly 2 disposed in the processing volume, wherein the substrate support assembly including an electrostatic chuck assembly 6 having a firs electrode 6a coupled to a chucking power supply 13 and a second lower electrode 2a coupled to an RF bias power supply 12a/12b to provide RF power  to the substrate support assembly; an upper electrode 16 having gas passages coupled to the process volume, wherein the conductance liner is disposed about the upper electrode; and wherein the second RF power supply provides RF power at one or more frequencies to the substrate support (see, for example, figs. 1-2 and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-18 of US Patent 9,779,916, as to comprise the claimed substrate support assembly and upper electrode means configuration because such means configuration is known and used in the art as a suitable means for effectively and efficiently generating capacitive coupling plasma, attract and hold the substrate, and supply gas(es) to the processing chamber.
With respect to claims 11 and 20, Matsuura et al. further discloses a lift assembly 21/22 with an actuator attached to a movable portion of the conductance liner to move the movable portion of the conductance liner in a vertical direction. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 1-18 of US Patent 9,779,916, as to comprise the claimed lift assembly because such means are known and used in the art as a suitable means for moving a chamber liner in order to expose a substrate transfer slot and/or to position the liner at a desired location.
Regarding claims 13-14, it should be noted that the at least one fixed portion of the liner of the apparatus of claims 1-18 of US Patent 9,779,916 modified by Matsuura et al. has a first horizontal portion at a top of the process chamber and the movable portion of the liner has a vertical portion and a second horizontal portion, the vertical portion configured to interact with the fixed portion when the movable portion is raised and the second horizontal portion configured to interact with an edge ring 18b when the movable portion is raised to complete an RF ground return path within the process chamber, wherein the edge ring interfaces with the conductance liner and the substrate support assembly.
This is a provisional nonstatutory double patenting rejection.

Claims 15 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,779,916 in view of Matsuura et al., US 2018/0061619, as applied to claims 10-14, 17-18, 20-21, and 23-24 above, and further in view of Miyano, US 2006/0169209. 
Claims 1-18 of U.S. Patent No. 9,779,916 and Matsuura et al. are applied as above but do not expressly disclose the claimed liner configuration. Miyano discloses a processing chamber comprising a liner having two parts, the first part (surrounding top part of chamber 11) comprising a first horizontal portion (in contact with electrode 36) and a first vertical portion (in contact with sidewall 11) and a second part 14 having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion (see, for example, fig. 1 and  it description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liner of the apparatus of claims 1-18 of U.S. Patent No. 9,779,916 modified by Matsuura et al., as to comprise the claimed configuration because such shape configuration is known and used in the art as a suitable configuration for efficiently and effectively containing the plasma in a processing chamber. Furthermore, the configuration of the claimed liner is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed liner is significant.  Additionally, it should be noted that the liner of the apparatus of claims 1-18 of U.S. Patent No. 9,779,916 modified by Matsuura et al. and Miyano, would comprise the claimed fixed portion having a first horizontal portion and a first vertical portion, and the claimed movable portion having a second vertical portion and a second horizontal portion, the second vertical portion configured to interact with the first vertical portion when the movable portion is raised and the second horizontal portion configured to interact with the edge ring when the movable portion is raised to complete an RF ground return path within the process chamber.
This is a provisional nonstatutory double patenting rejection.

Claims 16, 19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,779,916 in view of Matsuura et al., US 2018/0061619, as applied to claims 10-14, 17-18, 20-21, and 23-24 above, and further in view of Sung et al., US 2019/0066983 or Bera et al., US 2004/0206309 or Dhindsa et al., US 2011/0100552.
Claims 1-18 of U.S. Patent No. 9,779,916 and Matsuura et al. are applied as above but do not expressly disclose the claimed liner material. Sung et al. discloses a plasma processing apparatus comprising a liner 300 that may be formed of or include silicon (see paragraph 0045).  Also, Bera et al. further discloses a plasma processing apparatus comprising a liner 50 that can be made of silicon carbide (see paragraph 0019). Additionally, Dhindsa et al. ‘552 further discloses that the liner 112/212/312 can be made of a variety of conductive materials including polysilicon, silicon and silicon carbide (see paragraphs 0004 and 0030). Therefore, in view of these disclosures it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the liner of the apparatus of claims 1-18 of U.S. Patent No. 9,779,916 modified by Matsuura et al., as to be made of silicon or silicon carbide because such materials are known and used in the art as suitable liner materials for effectively and efficiently contain the plasma in a processing chamber.
This is a provisional nonstatutory double patenting rejection.
				   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenz (US 6,019,060), is cited because of its teachings of a plasma processing apparatus comprising a confinement mechanism surrounding a process volume.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For  additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



May 26, 2022